Citation Nr: 1824761	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  16-60 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Philadelphia Pension Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to non-service connected death pension benefits.


REPRESENTATION

Appellant represented by:	James Swain, Attorney 


ATTORNEY FOR THE BOARD

S. An, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1950 to August 1952.  He died in April 2013; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2016 determination of the Department of Veterans Affairs (VA) Pension Management Center Regional Office (PMC) in Philadelphia, Pennsylvania.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Appellant filed her original claim for survivor's pension benefits in December 2014, which was denied by a May 2016 determination due to unreported countable income.  The Appellant maintains her entitlement to survivor's pension and contends that her income does not exceed the maximum annual limit allowed for the income-based VA pension program.  The Appellant also disputes the accuracy of the countable income.

To ensure that the record is complete, the Board finds that remand is needed for further development to determine if net worth is excessive for pension purposes.  

In February 2015, PMC requested that the Appellant explain the difference between the amount of income reported on her application to the amount VA received from the Internal Revenue Service (IRS). See February 25, 2015 Notification Letter.
Specifically, PMC indicated that the Appellant failed to report seven accounts, among the identified accounts include: life insurance disbursement of $112,821.00 received in 2013; other annual income of $15,339.00; annual interest/dividend income of $1,049.00; and other annual income of $1,137.00. Id.  Moreover, the notification letter instructed that if the Appellant no longer received the income reported by the IRS, she was to provide a statement from the entity showing the date this income stopped. Id.  

In July 2015, the Appellant submitted a one sentence response for each account stating that she had "no record of this account" or that the account was "closed" and that "any income from 2013 was used to pay for mine and my late husband's medical expenses."  Without submission of supporting documentation, she stated she was not in receipt of the listed income for 2014 and 2015. See Statement in Support of Claim dated July 30, 2015.  Also, in her November 2016 substantive appeal, the Appellant submitted a statement that VA failed to provide information such as "the name of the financial institutions that the accounts belonged to" and disputed that that income from 2013 was even being considered.

The Board notes that records received by VA from the IRS are clearly pertinent to the issue on appeal as this bears on evaluating net worth requirements in order to receive benefits.  VA's income-based programs are intended to give beneficiaries a minimum level of financial security and are not intended to protect substantial assets or build up the beneficiary's estate for the benefit of heirs.  In this regard, an eligible surviving spouse must meet the net worth requirements found in 38 C.F.R. § 3.274  and not have an annual income in excess of the maximum annual pension rate as specified in 38 C.F.R. § 3.23. See 38 C.F.R. §§ 3.3, 3.23, 3.274.   

Here, as the Appellant disputes the accuracy of the calculations of her income and also argues that VA was in error to use information from the IRS, on remand, PMC should undertake appropriate action to clarify the seven accounts listed on the February 25, 2015 notification letter.  For instance, provide the name of the financial institution the accounts belonged to, if known, so that the Appellant may obtain the necessary statement from the entity that the accounts are closed or that she is no longer in receipt of the listed income.

Likewise, in order to receive benefits, the Appellant must provide an accounting and evidence from all income providers including the amount, type, frequency and date last paid.  If such unreported account is "closed", as indicated by the Appellant's July 2015 statement, then on remand, then on remand, the Appellant must submit the necessary statement by the entity reflecting that the account has been closed, the amount at closing and the effective date of such closure.  

Furthermore, the Board observes that the Appellant has not produced any financial documentation or provided any information to support her assertions that income received was used to pay for her and Veteran's medical expenses.  Thus, on remand, the Appellant is given an additional opportunity to provide more specific details concerning any information pertaining to all medical expenses incurred since April 2013.  Additionally, as the Appellant is receiving in home support, to the extent such expenses are unreimbursed, provide documentation of any unreimbursed medical expenses for in home support and Medicare.      

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the SSA and request that it provide all available information pertaining to the appellant's SSA benefits from December 1, 2012 to present.

2. Undertake appropriate action to clarify the seven accounts listed on the February 25, 2015 Notification Letter (such as provide the name of the financial institution the accounts belonged to, if known) so that the appellant may obtain the necessary statement from the entity reflecting a closed account or that she is no longer in receipt of the listed income.  

3. Send the appellant a letter informing her that she is being given an additional opportunity to provide more specific details concerning any unreported accounts, including any additional information pertaining to all medical expenses incurred since April 2013.  Appellant should provide evidence from all income providers.  If any unreported account is "closed" as reported in July 2015, then submit the necessary documentation by the entity reflecting that the account has been closed, the amount at closing and the effective date of such closure.  

3. Provide an accounting that specifically explains how it was determined that the Appellant's income exceeds the annual income reported to the VA.  This accounting should specifically include an explanation of the maximum annual pension rates (MAPRs) along with an explanation of the amount of the appellant's countable income for pension purposes for each corresponding period, including the amount of any reported unreimbursed medical expenses.  

4. After the above action is completed to the extent possible, readjudicate the issue of entitlement to non-service-connected pension in light of any additional evidence.  If any decision is adverse to the appellant, issue a supplemental statement of the case (SSOC).  The AOJ should then allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

